 

 

Guaranty and Replenishment Agreement

 

Guaranty and Replenishment Agreement dated as of June 13, 2018 (the
“Replenishment Agreement”) by and among Windtree Therapeutics, Inc. (the
“Company”) and Lee’s Pharmaceutical Holdings Limited (“Lee’s”).

 

_________________________

 

Background

 

A.     Lee’s is one of the stockholders of the Company and beneficially owns
more than 50% of the Company’s issued and outstanding shares of common stock.

 

B.     An affiliate of Lee’s holds a license from the Company to develop and
commercialize the Company’s products in an Asian territory and is committed to
making significant investments in performing its obligations under the related
license agreement.

 

C.     The Company’s phase 2b clinical trial did not meet its planned endpoint
and, as a result, the Company has delayed its anticipated start of a phase 3
clinical program and added a clinical bridge study to, among other things,
confirm that its next generation aerosol delivery system meets the Company’s
development objectives. During this period, the Company has had difficulty
attracting interested investors and securing the additional capital required to
sustain its development activities and business operations.

 

D.     The Company has been dependent on funding from Lee’s while the Company
and Lee’s seek to finalize a strategic transaction and secure sufficient funding
to support the Company’s development programs and operations.

 

E.     The Company has maintained a minimum cash balance (“Minimum Cash”) equal
to that amount believed to be necessary to fund estimated wind down costs in the
event that the Company is unable at any time to continue as a going concern. At
the same time, Lee’s has advised the Company that it intends to provide funds to
support the Company’s activities while the parties work on a target strategic
transaction and, for that reason, has encouraged the Company to utilize its
minimum cash balance to satisfy certain outstanding obligations of the Company.
To induce the Company to expend it available cash, Lee’s has agreed to enter
into this Agreement and to provide security in the form of a demand bond in
substantially the form attached to this Agreement to be issued by the Bank of
China (Hong Kong) through its affiliated branch, the Bank of China New York
branch (“Demand Bond”).

 

NOW, THEREFORE, for good and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

 

1.     Guaranty. In the event that the Company determines that it can no longer
continue to operate for any reason, including by way of example and not by
limitation, (i) if an event or other condition should arise, including, by way
of example, with respect to the Company’s development programs or with respect
to a key vendor, supplier or service provider, that would preclude the Company
from continuing to develop its product candidates, or (ii) if Lee’s should fail
to provide the Company the financial support needed to continue its development
activities and business operations and satisfy its existing obligations, or
(iii) if Lee’s should indicate that it will no longer provide such financial
support in the future; then

 

--------------------------------------------------------------------------------

 

 

 

a. upon the Company's demand therefore, without being subject to any other
condition, Lee’s shall replenish any portion of Minimum Cash that the Company
may have expended in reliance on this Agreement up to a maximum of $1,000,000
(the “Guaranty Payments”). Such amount shall be payable in full without
reduction or setoff of any kind;

 

b. if Lee’s fails to honor the demand for Guaranty Payments within [3] days
after such demand is delivered by telecopier to the attention of the Chief
Financial Officer of Lee’s at his address set forth in Section 6(c) of this
Agreement, then the Company shall present a demand for payment of the Guaranty
Payments to either (i) the Bank of China (Hong Kong) or (ii) the Bank of China
New York Branch in the manner set forth in the Demand Bond;

 

c. the Company shall pay to Lee’s the amount of the Guaranty Payments hereunder,
together with interest on such Guaranty Payments at an annual rate equal to six
percent (6%), computed from the date on which Lee’s or the Bank of China makes
such Guaranty Payments through the date on which the Company reimburses Lee’s
for such Guaranty Payment; unless otherwise agreed such amounts will be due and
payable within sixty (60) days after the Company has secured additional new
capital in an aggregate amount of at least $40 million;

 

2.     No Waiver; Remedies. No failure on the part of Lee’s or the Company to
exercise, and no delay in exercising, any right under this Agreement shall
operate as a waiver of such right; nor shall any single or partial exercise of
any right under this Agreement preclude any other or further exercise of such
right or the exercise of any other right. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights and remedies
provided by law.

 

3.     Further Assurances. Each party shall each execute and deliver from time
to time, at the request of any other party and without charge, all such
additional documents, and take such additional actions, as may be reasonably
required to effectuate the provisions of this Agreement.

 

4.     Liability Not Affected. The liability of the Company and Lee’s under this
Agreement shall not be impaired, diminished, modified or otherwise affected by
any event, condition, occurrence, circumstance, proceeding, action or failure to
act whatsoever (whether or not any such event, condition, occurrence,
circumstance, proceeding, action or failure to act is detrimental or adverse
with respect to the Company or Lee’s, as the case may be), including, but not
limited to: (a) any increase in, or modification, compromise, settlement,
adjustment or extension of, the Guaranty Payments; (b) any waiver, consent,
indulgence, forbearance, lack of diligence, action or inaction on the part of
the Company in enforcing the Guaranty Payments owed by Lee’s under this
Agreement; (c) any irregularity, invalidity or unenforceability, in whole or in
part, of the Guaranty Payments; (d) any claim, counterclaim, cause of action,
offset, recoupment or other right or remedy that Lee’s may at any time have
against the Company; (e) any action taken or omitted to be taken by or on behalf
of the Company or Lee’s with respect to the Guaranty Payments or this Agreement;
(f)  any other circumstance whatsoever, whether or not similar to any of the
foregoing.

 

1)  Costs of Enforcement. The Company shall pay or reimburse Lee’s on demand for
all costs and expenses (including reasonable attorneys’ fees and disbursements
and court costs) incurred by or on behalf of Lee’s in enforcing the obligations
of the Company under this Agreement.

 

2)  Duration. This Agreement shall remain in full force and effect in favor of
Lee’s and its successors and assigns until all of the obligations of the Company
under this Agreement have been paid in full and the obligations of Lee’s with
respect to the Guaranty Payments have been released or discharged.

 

3)  Invalidated Payment. The Company agrees that to the extent that the Company
or any other person or entity makes a payment or payments to Lee’s in
reimbursement of the Guaranty Payments, which payment or payments, or any part
thereof, are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to such person or entity,
his or its estate, trustee, receiver or any other party under the federal
Bankruptcy Code, any other bankruptcy law, any other state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
such Guaranty Payments that have been paid, reduced or satisfied by the amount
so repaid shall be reinstated and included within the obligations of the Company
or the Guarantors (as the case may be) under this Agreement, and be subject to
this Agreement as of the date such initial payment, reduction or satisfaction
occurred.

 

--------------------------------------------------------------------------------

 

 

 

4)  Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions of this
Agreement or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.

 

5)  Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument. Telecopied signatures shall be valid and
effective for all purposes of this Agreement.

 

6)  Miscellaneous. This Agreement constitutes the entire agreement among the
parties relating to its subject matter and supersedes all prior written and oral
agreements among the parties relating to its subject matter. This Agreement may
not be amended in any respect except by a writing duly executed by the party to
be charged with such amendment.

 

b)  This Agreement shall be governed by, and construed in accordance with
the laws of, the State of New York, without regard to conflict of laws rules.
The parties irrevocably subject themselves to the exclusive jurisdiction of the
federal and state courts located in the State of New York for the purposes of
any action, suit or proceeding arising out of this Agreement to the fullest
extent permitted by law. Each of the parties irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement in the federal and state courts located in the
State of New York, and irrevocably and unconditionally waives and agrees not to
plead or claim in any such court (i) that it is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
court, and (ii) that the action, suit or proceeding in any such court is brought
in an inconvenient forum, that the venue of such action, suit or proceeding is
improper, or that this Agreement may not be enforced in or by such court. The
parties also agree that process in any such action, suit or proceeding may be
served in the manner provided in Section 11(c) or any other manner permitted by
law.

 

c)  Any notice or other communication required or permitted to be given under
this Agreement shall be in writing and shall be deemed duly made or given if
personally delivered (against receipt), or if mailed (postage prepaid) by
certified or registered mail, return receipt requested, or if sent by prepaid
recognized overnight courier or by telecopier, addressed as follows:

 

If to the Company, to:

 

2600 Kelly Rd.,

Suite 100

Warrington, PA 18976

Telecopier: (215) 488-9557

Att: General Counsel

 

--------------------------------------------------------------------------------

 

 

 

 

If to Lee’s, to:

Unit 110-111, Bio-Informatics Centre, No.2

Science Park West Avenue,

Hong Kong Science Park, Shatin,

Hong Kong

Telecopier: 852-23141282

Att: Jason Chow, CFO

 

 

or to such other address or telecopier number as any party may designate by
similar notice to the other parties.

 

d)  This Agreement shall be binding upon, and shall inure to the benefit of, the
personal representatives, distributees, legatees, successors and assigns of the
parties.

 

e)  The Section headings in this Agreement are for convenience of reference only
and shall not be used in its interpretation.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lee's and the Company have caused their respective signature
pages to this Guaranty and Replenishment Agreement to be duly executed as of the
date first written above.

 

 

WINDTREE THERAPEUTICS, INC.

 

 

 

By:   /s/ Craig Fraser       

Name:   Craig Fraser

Title:     President and Chief Executive Officer

 

 

 

LEE’S PHARMACEUTICAL HOLDINGS LIMITED

 

By: /s/ Dr Li Xiaoya       

Name:  Dr Li Xiaoyi

Title:    Chief Executive Officer

 

--------------------------------------------------------------------------------

 

 

 

 

 

ADVISING B ANK:

 

WELLS FARGO BANK, N.A. SAN FRANCISCO, CA

 

 

USA

 

SWIFT: WFBIUS6SXXX

 

 

 

DATE AND PLACE OF EXPIRY: 2018/10/31 AT ISSUING BANK’S COUNTER

 

APPLICANT: LEE’S PHARMACEUTICAL HOLDINGS LIMITED

 

B ENEFICIARY: WINDTREE THERAPEUTICS, INC

 

AMOUNT: USD1,000,000.00

 

AVAILAB LE WITH: BANK OF CHINA (HONG KONG) LIMITED BY PAYMENT

 

DESCRIPTION OF GOODS AND/OR SERVICES:

 

GUARANTY AND REPLENISHMENT AGREEMENT

 

 

ADDITIONAL CONDITIONS:

 

+WE HAVE BEEN INFORMED THAT LEE’S PHARMACEUTICAL HOLDINGS LIMITED (HEREINAFTER
CALLED “THE APPLICANT”), HAS ENTERED INTO A GUARANTY AND REPLENISHMENT AGREEMENT
(THE “CONTRACT”) DATED AS OF JUNE 13, 2018, WITH YOU, TO INDUCE YOU TO EXPEND
CERTAIN AVAILABLE FUNDS AND TO GUARANTEE THE REPLENISHMENT OF SUCH FUNDS ON THE
TERMS PROVIDED THEREIN. WE, BANK OF CHINA (HONG KONG) LIMITED, AT THE REQUEST OF
THE APPLICANT HEREBY ISSUE AN IRREVOCABLE STAND-BY LETTER OF CREDIT
NO.                         FOR A SUM OF USD1,000,000.00 (SAY UNITED STATES
DOLLARS ONE MILLION ONLY) IN YOUR FAVOUR AVAILABLE BY PAYMENT WITH US AGAINST
PRESENTATION OF YOUR SIGNED STATEMENT CERTIFYING THAT THE APPLICANT IS IN BREACH
OF HIS OBLIGATION(S) UNDER THE UNDERLYING CONTRACT.

 

+THIS STAND-BY LETTER OF CREDIT TAKES EFFECT FROM ITS ISSUING DATE AND SHALL
REMAIN VALID AND IN FULL FORCE UNTIL 31ST OCTOBER, 2018 (HEREINAFTER CALLED ‘THE
EXPIRY DATE’) AT OUR COUNTER 6/F., BANK OF CHINA CENTRE, OLYMPIAN CITY, 11 HOI
FAI ROAD, WEST KOWLOON, HONG KONG.

 

+ALL CLAIMS MADE HEREUNDER MUST BE PRESENTED THROUGH YOUR BANKER AND RECEIVED BY
US ON OR BEFORE THE EXPIRY DATE, AFTER WHICH DATE, OUR LIABILITIES HEREUNDER
WILL CEASE AND THIS STAND-BY LETTER OF CREDIT WILL BE OF NO FURTHER EFFECT..

 

+ PARTIAL DRAWINGS ARE NOT ALLOWED.

 

--------------------------------------------------------------------------------

 

 

 

+ALL BANKING CHARGES OUTSIDE HONG KONG ARE FOR THE ACCOUNT OF BENEFICIARY.

 

+ALL DOCUMENTS MUST BE PRESENTED TO US AT 6/F., BANK OF CHINA CENTRE, OLYMPIAN
CITY, 11 HOI FAI ROAD, WEST KOWLOON, HONG KONG IN ONE LOT BY COURIER SERVICE.

 

+APPLICANT’S ADDRESS: UNIT 110- 111, BIO-INFORMATICS CENTRE, NO. 2, SCIENCE PARK
WEST AVENUE, HONG KONG SCIENCE PARK, SHATIN, HONG KONG.

 

 

+BENEFICIARY’S ADDRESS: 2600 KELLY RD., SUITE 100, WARRINGTON, PA 18976, UNITED
STATES.

 

+PAYMENT WILL BE EFFECTED UPON OUR RECEIPT OF DOCUMENTS IN STRICT COMPLIANCE
WITH CREDIT TERMS.

 

+PURSUANT TO THE UNITED NATION’S SANCTIONS AND THE RELEVANT REGULATIONS, THE
SANCTIONS IMPOSED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE UNITED STATES
OF AMERICA, TERRORIST LISTS ISSUED BY THE GOVERNMENT OF THE PEOPLE’S REPUBLIC OF
CHINA, THE SANCTIONS IMPOSED BY THE EUROPEAN UNION AND THE RELEVANT SANCTIONS
LISTS APPLICABLE TO THE JURISDICTION OF THE HONG KONG SPECIAL ADMINISTRATIVE
REGION FROM TIME TO TIME, WE SHALL NOT HANDLE OR DEAL WITH ANY DOCUMENTS,
SHIPMENTS, GOODS, PAYMENTS AND/OR TRANSACTIONS THAT MAY RELATE, DIRECTLY OR
INDIRECTLY, TO ANY SANCTIONED COUNTRIES, PERSONS OR PARTIES. ACCORDINGLY, ANY
PRESENTATION THAT MAY VIOLATE THE AFORESAID CONDITION MAY BE REJECTED AT ANY
TIME WITHOUT ANY LIABILITY ON OUR PART.

 

THIS STAND-BY LETTER OF CREDIT IS SUBJECT TO THE VERSION OF THE ICC UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, INTERNATIONAL CHAMBER OF COMMERCE,
PARIS, FRANCE, WHICH IS IN EFFECT ON THE DATE OF ISSUE.

 

 

--- END ---

 